DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 03/24/2022 has been entered and made of record.
3.	Claims 1, 9, 17, 21, 22, 23 and 25 have been amended.
4.	Claims 4-8, 12-16 and 12-31 have been cancelled.
5.	Claims 1-3, 9-11, 17-27 and 32 are currently pending.

                                                     Response to Arguments
6.	The applicant's arguments filed on 03/24/2022 regarding claims 1-3, 9-11, 17-27 and 32 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.
Examiner acknowledged applicant’s response regarding claims objections related to non-final office action dated 11/29/2022, however, the term may raise a question as to the limiting effect of the language in a claim and the objection is maintained. [Note: Applicant’s argument related to the interpretation of proper subset (i.e. if the second sub-set is a proper sub-set of the first sub-set, then the first sub-set is unequal to the second sub-set and all elements of the second sub-set are also elements of the first sub-set) is not in the claim, also not in the specification. Applicant’s pointed out that according to Wikipedia, if the second sub-set is a proper sub-set of the first sub-set, then the first sub-set is unequal to the second sub-set and all elements of the second sub-set are also elements of the first sub-set, however, the objection under minor formality is not related to mathematical representation  of the sub-set and all elements of the sub-sets as applicant pointed out. Examiner simply objected that specification does not specifically provide a standard for ascertaining the requisite degree].

Claim Objection (minor informalities)
7.	Regarding claims 1, 9, 17 and 25,…, the claims recite the limitations:
“……..logical channel groups being a proper sub-set of the first sub-set of logical channel groups……”. The claims recite the term “proper sub-set” which is not a positively cited claim language.  The claim states “proper sub-set”, but the claim language and specification do not provide a basis on which to judge the suitability of the term “proper”.  The specification does not specifically provide a standard for ascertaining the requisite degree (for example, what is the “proper sub-set” and what is “improper sub-set”), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term may raise a question as to the limiting effect of the language in a claim. A similar alternative term or a positive action verb to perform the function without any unnecessary ambiguity is suggested.
  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 9, 17, 23, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #99 (Truncated BSR Operation, R2-1709239), hereinafter “3GPP’239” in view of 3GPP TSG-RAN WG2 #99 (BSR MAC-CE Format, R2-170920), hereinafter “3GPP’920”.
	Regarding claim 1, 3GPP’239 discloses a method (page 1, Truncated BSR operation) comprising: 
determining that buffered data (page 3, data available for transmission) associated with a first sub-set of logical channel groups from a set of logical channel groups (page 3, LCG1, LCG2, LCG3) is available for transmission (page 3, priority of logical channels); 
wherein the second sub-set of logical channel groups is a proper sub-set of the first sub-set of logical channel groups (page 3, UE includes LCG2 and LCG3 in the BSR when padding bits can only accommodates 2 BS values for e.g. 1st sub-set=3, 2nd sub-set=2 i.e. 1st sub-set ≠ 2nd sub-set) ; and transmitting the buffer status report (page 3, UE reports Truncated BSR pf the LCGs corresponding to the highest priority logical channels with data available for transmission).
While 3GPP’239 implicitly refers to “generating a buffer status report, the buffer status report comprising: information identifying from the set of logical channel groups, the first sub-set of logical channel groups, and  information identifying the-an amount of buffered data available for transmission associated with a second sub-set of logical channel groups from the set of logical channel groups”, 3GPP’920 from the same or similar field of endeavor explicitly discloses generating a buffer status report (Fig. 2, page 2-3,  variable sized BSR MAC CE), the buffer status report comprising: 
information identifying from the set of logical channel groups (Fig. 2, page 2-3, considering 8 LCGs in NR), the first sub-set of logical channel groups (Fig. 2, page 2-3, first byte used to indicate which LCGs have buffer to report), and  
information identifying an amount of buffered data available (page 2, LCID value in the MAC sub-header) for transmission associated with a second sub-set of logical channel groups from the set of logical channel groups (Fig. 2, page 2-3, selected LCGs based on LCG priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “generating a buffer status report, the buffer status report comprising: information identifying from the set of logical channel groups, the first sub-set of logical channel groups, and  information identifying the-an amount of buffered data available for transmission associated with a second sub-set of logical channel groups from the set of logical channel groups” as taught by 3GPP’920, in the system of 3GPP’239, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

Regarding claim 9, 3GPP’239 discloses a method (page 1, Truncated BSR operation) comprising: 
extracting for any logical channel groups (page 3, data available for transmission) within the second sub-set of logical channel groups (page 3, LCG1, LCG2, LCG3)  the amount of buffered data available for reception is available for transmission (page 3, priority of logical channels); 
wherein the second sub-set of logical channel groups is a proper sub-set of the first sub-set of logical channel groups (page 3, UE includes LCG2 and LCG3 in the BSR when padding bits can only accommodates 2 BS values for e.g. 1st sub-set=3, 2nd sub-set=2 i.e. 1st sub-set ≠ 2nd sub-set) ; and performing at least one network control function based on at least one of the extracting or identifying (page 3, UE reports Truncated BSR pf the LCGs corresponding to the highest priority logical channels with data available for transmission).
While 3GPP’239 implicitly refers to “receiving a buffer status report, the buffer status report comprising: information identifying from a set of logical channel groups a first sub-set of logical channel groups, the first sub-set of logical channel groups comprising logical channel groups with buffered data available for transmission, wherein the information is identifying an amount of buffered data available for reception associated with a second sub-set of logical channel groups, and identifying at least one further logical channel group which is an element of an intersection the first sub-set of logical elements and a compliment of the second sub-set of logical channel groups for which a non-zero amount of data is available for reception and an amount of buffered data is not indicated in the buffer status report”, 3GPP’920 from the same or similar field of endeavor explicitly discloses receiving a buffer status report (Fig. 2, page 2-3,  variable sized BSR MAC CE), the buffer status report comprising: information identifying from a set of logical channel groups a first sub-set of logical channel groups, the first sub-set of logical channel groups comprising logical channel groups with buffered data available for transmission (page 2,  in this BSR MAC CE format, the first byte is used to indicate which LCGs have buffer to report, and the following bytes are used as Buffer size of the indicated LCGs with the order in the bitmap), wherein the information is identifying an amount of buffered data available for reception associated with a second sub-set of logical channel groups (page 2, selected LCGs), and identifying at least one further logical channel group which is an element of an intersection the first sub-set of logical elements and a compliment of the second sub-set of logical channel groups for which a non-zero amount of data is available for reception (page 2-3, first byte is used to indicate which LCGs have buffer to report, and the following bytes are used as Buffer size of the indicated LCGs with the order in the bitmap; in NR, the truncated BSR MAC CE is still needed for padding BSR when the remaining resource left by MAC SDU and other MAC CEs is not enough to fit the buffer report of all LCGs with data in buffer)  and an amount of buffered data is not indicated in the buffer status report (page 2-3, the selected LCGs based on LCG priorities and follow the order in the bitmap; then, classifying the terminology of BSR MAC CEs as complete BSR MAC CE and truncated BSR MAC CE; two types of BSR MAC CEs have the same BSR MAC CE format and are distinguished by the LCID value in the MAC sub-header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a buffer status report, the buffer status report comprising: information identifying from a set of logical channel groups a first sub-set of logical channel groups, the first sub-set of logical channel groups comprising logical channel groups with buffered data available for transmission, wherein the information is identifying an amount of buffered data available for reception associated with a second sub-set of logical channel groups, and identifying at least one further logical channel group which is an element of an intersection the first sub-set of logical elements and a compliment of the second sub-set of logical channel groups for which a non-zero amount of data is available for reception and an amount of buffered data is not indicated in the buffer status report” as taught by 3GPP’920, in the system of 3GPP’239, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 23, 3GPP’239 in view of 3GPP’920 disclose the apparatus according to claim 17.
3GPP’920 further discloses at least one processor caused to generate a buffer status report is further caused to generate, for the information identifying the first sub-set of logical channel groups from a set of logical channel groups, a byte comprising a bitmap, wherein a value of a bit within the bitmap identifies whether a logical channel group from the set of logical channel groups is within the first sub-set and has buffered data associated with the logical channel group available for transmission (page 2-3, when the variable size BSR MAC CE format is used for the truncated BSR, it can fit buffer status of more than one LCG if more than three bytes (including 1 byte MAC sub-header) are left available; in which case, the selected LCGs should be based on LCG priorities and follow the order in the bitmap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor caused to generate a buffer status report is further caused to generate, for the information identifying the first sub-set of logical channel groups from a set of logical channel groups, a byte comprising a bitmap, wherein a value of a bit within the bitmap identifies whether a logical channel group from the set of logical channel groups is within the first sub-set and has buffered data associated with the logical channel group available for transmission” as taught by 3GPP’920, in the system of 3GPP’239, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 32, 3GPP’239 in view of 3GPP’920 disclose the apparatus according to claim 17.
3GPP’920 further discloses the buffer status report comprises a new radio long truncated buffer status report (page 2-3, variable size truncated BSR MAC CE can fit buffer status of more than one LCG, in which case, the subset of LCGs are selected in decreasing order of LCG priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the buffer status report comprises a new radio long truncated buffer status report” as taught by 3GPP’920, in the system of 3GPP’239, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

10.	Claims 2, 3, 10, 11, 18, 19, 20, 21, 22, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #99 (Truncated BSR Operation, R2-1709239), hereinafter “3GPP’239” in view of 3GPP TSG-RAN WG2 #99 (BSR MAC-CE Format, R2-170920), hereinafter “3GPP’920” in view of YU at al. (US 2020/0045577 A1), hereinafter “Yu”.
Regarding claim 2, 3GPP’239 in view of 3GPP’920 disclose the method according to claim 1.
Neither 3GPP’239 nor 3GPP’920 explicitly discloses “determining a priority ordering of the set of logical channel groups based on at least one of: a determined logical channel group priority order; a determined logical channel group priority order based on a highest logical channel priority of a logical channel configured within the logical channel group; a determined logical channel group priority order based on a highest logical channel priority of a logical channel having data available for transmission within the logical channel group; a descending logical channel group identification value; an ascending logical channel group identification value; or a primary order level based on determined logical channel group priority order and a secondary order level based on the logical channel group identification value”.
However, Yu from the same or similar field of endeavor discloses determining a priority ordering of the set of logical channel groups based on at least one of: a determined logical channel group priority order; a determined logical channel group priority order based on a highest logical channel priority of a logical channel configured within the logical channel group; a determined logical channel group priority order based on a highest logical channel priority of a logical channel having data available for transmission within the logical channel group; a descending logical channel group identification value; an ascending logical channel group identification value; or a primary order level based on determined logical channel group priority order and a secondary order level based on the logical channel group identification value (paragraph [0170], when a current uplink resource is insufficient to send the plurality of LCGs, the terminal may determine, based on the priorities of the plurality of LCGs, LCGs that are in the plurality of LCGs and that are to be sent to the access network device; the priorities of the plurality of LCGs may be determined based on priorities of LCHs included in the plurality of LCGs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a priority ordering of the set of logical channel groups based on at least one of: a determined logical channel group priority order; a determined logical channel group priority order based on a highest logical channel priority of a logical channel configured within the logical channel group; a determined logical channel group priority order based on a highest logical channel priority of a logical channel having data available for transmission within the logical channel group; a descending logical channel group identification value; an ascending logical channel group identification value; or a primary order level based on determined logical channel group priority order and a secondary order level based on the logical channel group identification value” as taught by  Yu, in the combined system of 3GPP’239 and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).

Regarding claim 3, 3GPP’239 in view of 3GPP’920 disclose the method according to claim 2.
3GPP’920 further discloses generating the buffer status report further comprises selecting logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set (Fig. 2, page 2-3, subset of LCGs are selected in decreasing order of LCG priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “generating the buffer status report further comprises selecting logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set” as taught by 3GPP’920, in the system of 3GPP’239, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, 3GPP’239 in view of 3GPP’920 disclose the method according to claim 10.
Neither 3GPP’239 nor 3GPP’920 explicitly discloses “extracting for any logical channel groups within the second sub-set of logical channel groups the amount of buffered data available for reception comprises associating the information identifying the amount of buffered data available for reception to each of the second sub-set of logical channels based on the priority ordering of the set of logical channel groups”.
However, Yu from the same or similar field of endeavor discloses extracting for any logical channel groups within the second sub-set of logical channel groups the amount of buffered data available for reception comprises associating the information identifying the amount of buffered data available for reception to each of the second sub-set of logical channels based on the priority ordering of the set of logical channel groups (Table, 1, paragraphs [0124], [0163], [0166], buffer size (BS) represents an amount of uplink data in a buffer range, the BS is in a unit of byte, an index represents an indirect indication for buffering the amount of uplink data in a buffer, and a corresponding BS field of the index in the BSR represents a corresponding byte value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “extracting for any logical channel groups within the second sub-set of logical channel groups the amount of buffered data available for reception comprises associating the information identifying the amount of buffered data available for reception to each of the second sub-set of logical channels based on the priority ordering of the set of logical channel groups” as taught by  Yu, in the combined system of 3GPP’239 and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 20, 3GPP’239 in view of 3GPP’920 disclose the apparatus according to claim 19.
Neither 3GPP’239 nor 3GPP’920 explicitly discloses “at least one processor caused to select logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set is further caused to select a determined number of elements from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups, wherein the determined number is based on a determined space available to an end of a packet data unit”.
However, Yu from the same or similar field of endeavor discloses at least one processor caused to select logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set is further caused to select a determined number of elements from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups, wherein the determined number is based on a determined space available to an end of a packet data unit (paragraph [0157], current uplink resource may be a resource requested by the terminal from the access network device for BSR transmission, or may be a resource that remains after the terminal transmits uplink data; Alternatively, the current uplink resource may be a resource used to report the amount of data in a buffer information of the plurality of LCGs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor caused to select logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set is further caused to select a determined number of elements from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups, wherein the determined number is based on a determined space available to an end of a packet data unit” as taught by  Yu, in the combined system of 3GPP’239 and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).
Regarding claim 21, 3GPP’239 in view of 3GPP’920 and Yu disclose the apparatus according to claim 20.
Yu further discloses at least one processor caused to transmit the buffer status report is further caused to transmit the buffer status report at the end of the packet data unit unit (paragraph [0157], current uplink resource may be a resource requested by the terminal from the access network device for BSR transmission, or may be a resource that remains after the terminal transmits uplink data; Alternatively, the current uplink resource may be a resource used to report the amount of data in a buffer information of the plurality of LCGs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor caused to select logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set is further caused to select a determined number of elements from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups, wherein the determined number is based on a determined space available to an end of a packet data unit” as taught by  Yu, in the combined system of 3GPP’239 and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).

Regarding claim 22, 3GPP’239 in view of 3GPP’920 disclose the apparatus according to claim 17.
Neither 3GPP’239 nor 3GPP’920 explicitly discloses “the buffer status report comprises a report length value indicating the number of logical channel groups within the second sub-set of logical channel groups”.
However, Yu from the same or similar field of endeavor discloses the buffer status report comprises a report length value indicating the number of logical channel groups within the second sub-set of logical channel groups (paragraph [0157], resource used to report the amount of data in a buffer information of the plurality of LCGs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the buffer status report comprises a report length value indicating the number of logical channel groups within the second sub-set of logical channel groups” as taught by  Yu, in the combined system of 3GPP’239 and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).

Regarding claim 24, 3GPP’239 in view of 3GPP’920 disclose the apparatus according to claim 17.
Neither 3GPP’239  nor 3GPP’920 explicitly discloses “the at least one processor caused to generate a buffer status report is further caused to generate at least one of: for each logical channel group within the second sub-set of logical channel groups a byte comprising a buffer status value identifying the amount of data available for transmission associated with the logical channel group within the second sub-set of logical channel groups; or for each logical channel group within the second sub-set of logical channel groups a byte comprising a logical channel group identifier for identifying the logical channel group and a buffer status value identifying the amount of data available for transmission  associated with the logical channel group within the second sub-set of logical channel groups”.
However, Yu from the same or similar field of endeavor discloses the at least one processor caused to generate a buffer status report is further caused to generate at least one of: for each logical channel group within the second sub-set of logical channel groups a byte comprising a buffer status value identifying the amount of data available for transmission associated with the logical channel group within the second sub-set of logical channel groups; or for each logical channel group within the second sub-set of logical channel groups a byte comprising a logical channel group identifier for identifying the logical channel group and a buffer status value identifying the amount of data available for transmission  associated with the logical channel group within the second sub-set of logical channel groups (paragraphs [0124], [0161], [0163], [0166], as shown in Fig. 16, an LCG ID represents a logical channel group identifier, and a buffer size represents a size of an amount of uplink data in a buffer of an LCG corresponding to the LCG ID; the buffer size may be an index value, and there is a correspondence between the index value and an amount of uplink data in a buffer range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the at least one processor caused to generate a buffer status report is further caused to generate at least one of: for each logical channel group within the second sub-set of logical channel groups a byte comprising a buffer status value identifying the amount of data available for transmission associated with the logical channel group within the second sub-set of logical channel groups; or for each logical channel group within the second sub-set of logical channel groups a byte comprising a logical channel group identifier for identifying the logical channel group and a buffer status value identifying the amount of data available for transmission  associated with the logical channel group within the second sub-set of logical channel groups” as taught by  Yu, in the combined system of 3GPP’239 and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414